In an action to recover damages for personal injuries, the third-party defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Jones, J.), dated September 29, 1999, as, upon renewal, adhered to so much of a prior order of the same court (Rappaport, J.), dated February 4, 1999, as denied its motion for summary judgment dismissing the third-party complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that triable issues of fact exist precluding summary judgment in favor of the third-party defendant (see, CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557). Friedmann, J. P., Goldstein, H. Miller and Schmidt, JJ., concur.